Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to an aqueous oral gel composition for the treatment of oral leukoplakia comprising a nonsteroidal anti-inflammatory drug (NSAID) or a pharmaceutically acceptable salt thereof, hyaluronic acid or a pharmaceutically acceptable salt thereof, classified in A61K 31/196.

II.	Claims 19-27, drawn to a method of treating a patient with oral leukoplakia or at risk of developing oral leukoplakia, the method comprising: administering a therapeutically effective amount of the oral gel composition comprising an NSAID, hyaluronic acid or a pharmaceutically acceptable salt thereof, a gelling agent or thickener, and a flavoring agent and/or sweetener to the mucosal tissue or an affected portion thereof; and inserting, in the mouth of the patient, a device comprising an oral retention portion that is suitably shaped to be retained in the oral cavity for a predetermined treatment period and a covering portion that has at least one surface that contacts the mucosal tissue being treated with the therapeutic agent, classified in A61K 31/195.

III.	Claims 28-31, drawn to a kit or device for treating oral leukoplakia, comprising: a therapeutically effective amount of the oral gel composition comprising NSAID or a pharmaceutically acceptable salt thereof, hyaluronic acid or a pharmaceutically acceptable salt thereof, a gelling agent or thickener, and a flavoring agent and/or sweetener to the mucosal tissue or an affected portion thereof; an applicator, and printed instructions; and a device comprising fitting portions with at least one covering portion; at least one bite flange extending from interior surface fitting; and an upper ledge extending from the interior surface of the fitting portion that follows an arc, classified in A61J 7/00.

Inventions I, III, and II are related as a composition, a device, and a method of using.  These inventions as claimed can be shown to be distinct if either or both of the following can be shown:  1) the method of using as claimed can be used with another materially different product or a materially different device or 2) the compound or device as claimed can be used in materially different method (See MPEP 806.05 (h)).  In this particular application, the composition and/or device claimed by applicant can be used in a materially different method, such as the method of treating oral cancer.  Moreover, according to 37 C.F.R. 1.142, if two or more independent and distinct inventions are claimed in a single application (in this instance, a composition/kit/device and a method of using), the Examiner in an Office action can require the applicant in the reply to that action to elect an invention to which the claims will be restricted.  
Consequently, due to the reasons listed above, these inventions are distinct and are mutually exclusive.  Moreover, a search required for Group I (i.e. the composition) is not required for Group I (i.e. the method of using) or Group III (i.e. the device/kit) as they entail searches in different databases.  Accordingly, a search for both groups would pose an undue burden on the Office (see MPEP § 808.02).  

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Species Election
This application contains claims directed to the following patentably distinct species (various types of NSAIDS that may be non-selective or Cox-2 selective).  Additionally, the claims are directed to various contrasting gelling agent and/or thickeners, flavoring agents, vegetable oils, waxes, preservatives, colorants that belong to contrasting classes.  The species are independent or distinct because said species are classified in various subclasses that are contrastingly different. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-31 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 (a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
For all groups listed above:
For all Groups:
-Specifically, applicant is required to elect a particular NSAID to be utilized in the aforementioned groups.  Alternatively, applicant may elect a particular NSAID listed in claim 2 or claim 3.
-Applicant is also required to elect a particular gelling agent or thickener to be added to the aforementioned groups.  Alternatively, Applicant may elect a particular gelling agent or thickener listed in claim 5 or claim 6.  
-Applicant is also required to elect a particular flavoring agent or sweetener to be added to the aforementioned groups.  Alternatively, Applicant may elect a particular flavoring agent or sweetener listed in claim 7 or claim 8.  
-Applicant is also required to elect a particular solubilizing agent to be added to the aforementioned groups.  Alternatively, Applicant may elect a particular solubilizing agent listed in claims 10, 11, or 12.  

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, even though this requirement is traversed.  Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is also reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

No telephone call was made due to the complexity of the election/restriction.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA JEAN-LOUIS whose telephone number is (571)270-3503.  The examiner can normally be reached on M-T 5:30-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/15/2022